Title: To Benjamin Franklin from Sartine, 30 November 1779
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


Versailles le 30. 9bre. 1779.
J’ai reçu, Monsieur, avec la lettre que vous m’avez fait l’honneur de m’écrire le 28. de ce mois celle qui vous a été adressée par M. Beaugeard qui desiroit obtenir la liberté du Sieur John Lock Capitaine Americain pris sur le Bâtiment Anglois le Sidney et detenu dans les Prisons de Nantes. D’après l’intérêt que vous prenez à ce Capitaine en faveur du Mariage qu’il se propose de contracter avec une Delle. DesBois, je me determinerai volontiers à lui accorder la liberté qui lui est necessaire pour former cet Etablissement. Je dois cependant vous observer que ce prisonnier m’avoit été demandé par la Cour de Londres, qu’au moment où je lui faisois délivrer un passeport pour repasser en angleterre, on a reconnu qu’il s’étoit échappe en manquant à sa parole d’honneur et qu’il avoit enlevé une Demoiselle que je suppose facilement être celle qui sollicite vivement Sa liberté. Sa Conduite m’a forcé de le faire arrêter et vous penserez sans doute, Monsieur, que je ne puis reunir ces deux personnes sans connoitre les intentions de la famille de la Demoiselle, qu’un ordre prématuré paroitroit autoriser la Conduite de ce prisonnier qui doit m’être suspecte et que l’ordre de la Societé exige que je ne rende pas légérement à un prisonnier les moyens d’abuser de la Confiance d’une famille et peut être de celle de la personne qu’il a Séduite. Je demande des éclaircissemens plus positifs sur cette affaire, et S’il n’y a pas d’obstacles qui s’opposent au desir que j’aurois de favoriser les liens qui pourront unir les deux Nations, Je m’empresserai de donner des Ordres pour faire sortir le Sieur Lock de la Prison où il est detenu.
J’ai l’honneur d’etre avec la Consideration la plus distinguée, Monsieur, votre tres humble et tres obeissant Serviteur
(signé) De Sartine.
M. Franklin.
